[Cite as State v. Kearns, 2014-Ohio-5577.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                  CHAMPAIGN COUNTY

 STATE OF OHIO                                        :
                                                      :      Appellate Case No. 2014-CA-12
          Plaintiff-Appellee                          :
                                                      :      Trial Court Case No. 13-CR-285
 v.                                                   :
                                                      :
 JEANA M. KEARNS                             :        (Criminal Appeal from
                                                      :      (Common Pleas Court)
          Defendant-Appellant                :
                                                      :
                                                 ...........
                                             OPINION
                           Rendered on the 19th day of December, 2014.
                                                 ...........

KEVIN S. TALEBI, Atty. Reg. #0069198, by WESLEY E. SOMOGY, Atty. Reg. #0089037,
Champaign County Prosecutor’s Office, 200 North Main Street, Urbana, Ohio 43078
     Attorneys for Plaintiff-Appellee

THEODORE D. VALLEY, Atty. Reg. #0070867, Baldwin Valley Law, LLC, 854 East
Franklin Street, Centerville, Ohio 45459
       Attorney for Defendant-Appellant

                                                          .............
                                                                                                    2


HALL, J.

       {¶ 1}    Jeana M. Kearns appeals from her conviction and sentence following a guilty

plea to one count of cocaine possession, a fifth-degree felony.

       {¶ 2}    In her sole assignment of error, Kearns contends the trial court abused its

discretion in sentencing her to seven months in prison. She argues that the facts and

circumstances warranted community control sanctions.

       {¶ 3}    Upon review, we see nothing in the record indicating that Kearns moved for a

stay of her sentence pending appeal, or that this court or the trial court granted a stay. To the

contrary, the record reflects that Kearns was conveyed to prison in mid-March 2014. (See Doc.

#43). Even without jail-time credit, which the trial court did not award, her seven-month

prison term expired in mid-October 2014. We take judicial notice that she is not listed as an

inmate on the Ohio Department of Rehabilitation and Correction’s website which means that

she has been released from prison and has not been placed on post-release control. See State v.

Erdman, 2d Dist. Montgomery No. 25814, 2014-Ohio-2997, ¶ 3 (taking judicial notice that an

appellant’s name did not appear on the website).

       {¶ 4}    Where an appellant challenges only the imposition of a sentence that has been

served, and not the underlying conviction, there is no meaningful relief this court can provide.

Id. at ¶ 4. Under such circumstances, the appeal is moot. Id. We find that to be the case here.

Because Kearns has served the sentence she challenges, her appeal is dismissed as moot.

                                                    .............

FAIN, J., and DONOVAN, J., concur.
                         3


Copies mailed to:

Kevin S. Talebi
Wesley E. Somogy
Theodore D. Valley
Hon. Nick A. Selvaggio